 

U.S. DISTRICT COURT

 

 

 

 

 

 

 

NORTHERN DISTRICT OF TEXAS
FILED
IN THE UNITED STATES DISTRICT CQURT
FOR THE NORTHERN DISTRICT OF THXAS DEC 2 0 2019
AMARILLO DIVISION
CLERK, U.S. DISTRICT
NICHOLAS ALBRACHT § COURT
§ Devuty
Plaintiff, §
§
V. § 2:19-CV-72-Z-BR
§
INDEMNITY INSURANCE COMPANY §
OF NORTH AMERICA §
§
Defendant. §
ORDER

On December 2, 2019, the United States Magistrate Judge entered supplemental findings,
conclusions, and recommendation on Defendant’s Motion to Dismiss. ECF No. 22. The Magistrate
Judge RECOMMENDS that the Motion to Dismiss be DENIED without prejudice as moot. The
Magistrate Judge also recommends that the findings, conclusions, and recommendation issued on
November 20, 2019 (ECF No. 20) be remanded. Neither Plaintiff nor Defendant filed objections
to the supplemental findings, conclusions, and recommendation.

After making an independent review of the pleadings, files, and records in this case, and
the findings, conclusions, and recommendation of the Magistrate Judge, the Court concludes that
the findings and conclusions are correct. It is therefore ORDERED that the supplemental findings,
conclusions, and recommendation of the Magistrate Judge are ADOPTED, and the Motion to
Dismiss is DENIED without prejudice as moot. The Court remands the findings, conclusions, and

recommendation issued on November 20, 2019 (ECF No. 20) to the Magistrate Judge.

SO ORDERED.

December Ye 2019

 

MATPHEW J/KACSMARYRY *
UNIZED STATES DISTRICT JUDGE
